DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 10/17/22 are currently pending. Claim(s) 1-20 is/are rejected.
Election-Restrictions
The applicant elected species A1 and B1 corresponding to claims 1-20 in the reply filed 10/17/22. No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.
Applicants argue there is no search or examination burden because, applicant believes all the claims are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. Further the omitted species appears to be generic. This restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11, 19-20 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the first end.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2 recites the limitation “the mouth.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 3 recites the limitation “the mouth.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 4-9 recites the limitation “the threaded section.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7 recites the limitation “the bevel surface.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 9 recites the limitation “the bevel surface.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 9 recites the limitation “the second end.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 10 recites the limitation “the mouth.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 11 recites the limitation “the mouth.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 19 recites the limitation “the recess.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 19 recites the limitation “the recess wall.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 19 recites the limitation “(i) the wall of the housing overlapping the projecting rib and bing is in extension along the exterior portion of the sleeve along the recess wall. It is unclear what “bing” is? Does applicant mean “being in extension”?

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10744431 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10744431 B2 substantially correspond to claims 2-20 of instant application
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 11369903 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US 11369903 B2 substantially correspond to claims 1-20 of instant application

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pflueger (US 8298409 B2).


    PNG
    media_image1.png
    766
    537
    media_image1.png
    Greyscale

Regarding claim 19, Pflueger teaches filter cartridge comprising: (a) a housing (139a-b, a housing is anything that encloses something; the housing having a surrounding wall (111) defining an interior volume, an open mouth in communication with the interior volume and a bottom opposite of the mouth (top of 141); the surrounding wall having an interior surface in communication with the interior volume and an opposite exterior surface; (b) a filter media (117) construction in the housing; (c) a sleeve on an outside of the housing (see fig. above); the sleeve being threaded and holding a housing seal member (126); (i) the sleeve includes opposite first and second ends, the first end being adjacent the open mouth of the housing; (ii) the wall of the housing overlapping the first end of the sleeve; and (d) an outwardly radially projecting rib adjacent to the first end of the sleeve forming a ceiling of the recess; (i) the wall of the housing overlapping the projecting rib and being extension along the exterior portion of the sleeve along the recess wall (see fig. above – the wall continuously forms into the sleeve) (C2/30-C4/25).
Regarding claim 20, Pflueger teaches and further comprising: (a) a filter head (110) removably attached to the filter cartridge (C3/25-50).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tucker (EP 2664371 A1).
[AltContent: arrow][AltContent: textbox (Connecting and sealing portion)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    499
    366
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    542
    696
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    543
    840
    media_image4.png
    Greyscale

Regarding claim 19, Tucker from figures teaches a filter cartridge (36) comprising: (a) a housing (24)  having a surrounding wall (26) defining an interior volume; the housing having a connecting and sealing portion (60) the housing (24) having an open mouth (30) in communication with the interior volume (28) and a bottom (32) opposite of the mouth; the surrounding wall having an interior surface (inner surface of 26) in communication with the interior volume and an opposite exterior surface (outer surface of 26) [0013-0014, 0039-0040]; (b) a filter media construction (38) operably oriented in the interior volume of the housing (24) [0041]; (c) in a third embodiment Tucker teaches the connecting and sealing portion i.e. sleeve (60) against the exterior surface of the surrounding wall; the sleeve (60) having an inner portion and an opposite exterior portion (inner and exterior portions of sleeve – fig. 23a), the inner portion being oriented against the exterior surface of the surrounding wall (26) [0039-0040]; the sleeve including,  (i) opposite first and second ends, the first end being adjacent the open mouth (30) of the housing; wherein the connecting and sealing portion includes, (i) a seal holder recess (330 – fig. 24) along the exterior portion including a radially extending base surface (see fig. above) and a recess wall (see fig. above) extending axially at least partially between the base surface and the first end; the base surface having a radial base length (length of the radial base) extending from the recess wall [0022-0023]; (A) the seal holder recess being defined by an outwardly radially projecting rib forming a ceiling of the recess (see fig. above) adjacent to the first end of the sleeve forming a ceiling (334) of the recess [0031],  wherein the seal holder recess (330) includes the radially extending base surface and the recess wall extending axially between the base surface and the ceiling (334); (B) the rib extending radially away from the recess wall a distance less than the base surface extends away from the recess wall (see fig. above); (ii) a plurality of threads (70 – fig. 23) projecting radially outwardly from a threaded section of the exterior portion (iii) ) a housing seal member (322) operably held in the seal holder recess (330) [0039].
Regarding claim 20, Tucker teaches and further comprising: (a) a filter head (240) removably attached to the filter cartridge (fig. 20).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-18 is/are rejected under 35 U.S.C. 103 as being obvious over Pflueger (US 8298409 B2).

    PNG
    media_image1.png
    766
    537
    media_image1.png
    Greyscale

Regarding claim 1, Pflueger from figures teaches filter cartridge comprising: (a) a housing (139a-b, a housing is anything that encloses something); (b) a filter media construction (117) in the housing; a sleeve  (see fig. above) on an outside of the housing; the sleeve being threaded and holding a housing seal member (126); (i) the sleeve having a seal holder recess with a radially extending base surface and a recess wall; the base surface having a radial base length extending from the recess wall; (d) an outwardly radially projecting rib adjacent to the first end of the sleeve forming a ceiling (i.e. a supporting structure, note: the orientation has not been defined by the claims) of the recess (see annotated fig. above) (C2/30-C4/25); the reference from figures wherein the rib has a length less than the radial base length (fig. 4). As to modifying length of the rib length being less than 80% of the radial base length, it would have been an obvious matter of design choice since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). No disclosed non-obvious advantage is associated with the change and as such, modifying the protrusions in the manner claimed would have been obvious to one skilled in the art.  The specification gives a multiple range such that criticality does not appear to be established. 
Regarding claim 2, Pflueger does not teach wherein: (a) the base surface is located at least 4 mm and no greater than 15 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 3, Pflueger teaches wherein: (a) the base surface is located at least 7 mm and no greater than 11 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 9, Pflueger teaches wherein: (a) the sleeve includes a radially extending stop member between the threaded section and the second end (see fig. above).
Regarding claim 10, Pflueger teaches wherein: (a) the stop member is located at least 17 mm and no greater than 30 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 11, Pflueger teaches wherein: (a) the stop member is located at least 18 mm and no greater than 28 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 12, Pflueger teaches wherein: (a) the stop member projects radially outwardly a distance greater than any other portion of the sleeve (see fig. above).
Regarding claim 13, Pflueger teaches wherein: (a) the filter media construction comprises a cylinder of pleated filter media (claim 1) secured between first and second end caps (139b and 139a or 13 and 14)
Regarding claim 14, Pflueger teaches wherein: (a) a ring (vertical portion below 28, shown fig. 1) projects axially from the first end cap in a direction away from a remaining part of the filter media construction; and (b) a first end cap seal member (28) is held by the ring (C2/55-67).
Regarding claim 15, Pflueger teaches wherein: (a) the first end cap seal member projects radially outwardly from the ring (fig. 1).
Regarding claim 16, Pflueger teaches wherein: (a) the filter media construction is fixed and non-removably mounted in the interior volume of the housing (being fixed and non-removable mounted is merely intended use – in this case the filter media is fixed and not capable of being removed when the when the filter is encased in the housing).
Regarding claim 17, Pflueger teaches wherein: (a) the housing bottom includes a drain valve (120).
Regarding claim 18. wherein: (a) the housing seal member projects radially outwardly farther than the rib (fig. 4).

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger (US 8298409 B2) in view of Tucker (EP 2664371 A1).


    PNG
    media_image5.png
    350
    612
    media_image5.png
    Greyscale

Regarding claim 4, Pflueger does not teach wherein: (a) the sleeve includes a bevel surface between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 10-50° ((a) the sleeve includes a bevel surface (shown above) between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 10-50 (appears to be at around 45 degrees). It would have been obvious to one of ordinary skill to have incorporated such design to better accommodate the seal. 
Regarding claim 5, Pflueger does not teach wherein: (a) the sleeve includes a bevel surface between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 12-30°. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 6, Pflueger does not teach wherein: (a) the sleeve includes a bevel surface between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 13-17°. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 7, Pflueger does not teach wherein: (a) the bevel surface has an axial length between the base surface and the threaded section of 0.7-2 mm. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 8, Pflueger does not teach wherein: (a) the bevel surface has an axial length between the base surface and the threaded section of 0.8-1.5 mm. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being obvious Tucker (EP 2664371 A1).
[AltContent: arrow][AltContent: textbox (Connecting and sealing portion)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    499
    366
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    542
    696
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    543
    840
    media_image4.png
    Greyscale

Regarding claim 1, Tucker from figures teaches a filter cartridge (36) comprising: (a) a housing (24)  having a surrounding wall (26) defining an interior volume; the housing having a connecting and sealing portion (60) the housing (24) having an open mouth (30) in communication with the interior volume (28) and a bottom (32) opposite of the mouth; the surrounding wall having an interior surface (inner surface of 26) in communication with the interior volume and an opposite exterior surface (outer surface of 26) [0013-0014, 0039-0040]; (b) a filter media construction (38) operably oriented in the interior volume of the housing (24) [0041]; (c) in a third embodiment Tucker teaches the connecting and sealing portion i.e. sleeve (60) against the exterior surface of the surrounding wall; the sleeve (60) having an inner portion and an opposite exterior portion (inner and exterior portions of sleeve – fig. 23a), the inner portion being oriented against the exterior surface of the surrounding wall (26) [0039-0040]; the sleeve including,  (i) opposite first and second ends, the first end being adjacent the open mouth (30) of the housing; wherein the connecting and sealing portion includes, (i) a seal holder recess (330 – fig. 24) along the exterior portion including a radially extending base surface (see fig. above) and a recess wall (see fig. above) extending axially at least partially between the base surface and the first end; the base surface having a radial base length (length of the radial base) extending from the recess wall [0022-0023]; (A) the seal holder recess being defined by an outwardly radially projecting rib forming a ceiling of the recess (see fig. above) adjacent to the first end of the sleeve forming a ceiling (334) of the recess [0031],  wherein the seal holder recess (330) includes the radially extending base surface and the recess wall extending axially between the base surface and the ceiling (334); (B) the rib extending radially away from the recess wall a distance less than the base surface extends away from the recess wall (see fig. above); (ii) a plurality of threads (70 – fig. 23) projecting radially outwardly from a threaded section of the exterior portion (iii) ) a housing seal member (322) operably held in the seal holder recess (330) [0039]. The reference from figures wherein the rib has a length less than the radial base length (fig. 23A). As to modifying length of the rib length being less than 80% of the radial base length, it would have been an obvious matter of design choice since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). No disclosed non-obvious advantage is associated with the change and as such, modifying the protrusions in the manner claimed would have been obvious to one skilled in the art.  The specification gives a multiple range such that criticality does not appear to be established.
Regarding claim 2, Tucker does not teach wherein: (a) the base surface is located at least 4 mm and no greater than 15 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, Tucker does not teach wherein: (a) the base surface is located at least 7 mm and no greater than 11 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

    PNG
    media_image6.png
    738
    1187
    media_image6.png
    Greyscale

Regarding claim 4, Tucker teaches wherein: (a) the sleeve includes a bevel surface (shown above) between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 10-50 degrees (appears to be at around 45 degrees).
Regarding claim 5, Tucker does not teach wherein: (a) the sleeve includes a bevel surface between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 12-30°. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 6, Tucker does not teach wherein: (a) the sleeve includes a bevel surface between the base surface and the threaded section; the bevel surface being angled relative to the threaded section at an angle between 13-17°. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 7, Tucker does not teach wherein: (a) the bevel surface has an axial length between the base surface and the threaded section of 0.7-2 mm. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 8, Tucker does not teach wherein: (a) the bevel surface has an axial length between the base surface and the threaded section of 0.8-1.5 mm. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 9, Tucker teaches wherein: (a) the sleeve includes a radially extending stop member (radially extending member right below arrow 60 on fig. 22) between the threaded section and the second end.
Regarding claim 10, Tucker teaches wherein: (a) the stop member is located at least 17 mm and no greater than 30 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 11, Tucker teaches wherein: (a) the stop member is located at least 18 mm and no greater than 28 mm from an axial rim defining the mouth of the housing. However, the selection of size would have been a matter of design choice. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 12, Tucker teaches wherein: (a) the stop member projects radially outwardly a distance greater than any other portion of the sleeve (fig. 22).
Regarding claim 13, Tucker teaches wherein: (a) the filter media construction comprises a cylinder of pleated filter media (claim 14) secured between first and second end caps (42, 44) (fig. 22).
Regarding claim 14, Tucker teaches wherein: (a) a ring (50) projects axially from the first end cap in a direction away from a remaining part of the filter media construction; and (b) a first end cap seal member (54) is held by the ring.
Regarding claim 15, Tucker teaches wherein: (a) the first end cap seal member projects radially outwardly from the ring (figs. 21-22).
Regarding claim 17, Tucker teaches wherein: (a) the filter media construction is fixed and non-removably mounted in the interior volume of the housing (being fixed and non-removable mounted is merely intended use – in this case the filter media is fixed and not capable of being removed when the when the filter is encased in the housing).
Regarding claim 17, Tucker teaches wherein: (a) the housing bottom includes a drain valve (i.e. 25) (claim 2).
Regarding claim 18, Tucker teaches wherein: (a) the housing seal member projects radially outwardly farther than the rib (see at least fig. 22a).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777